Case 9:19-cv-81160-RS Document 392 Entered on FLSD Docket 04/30/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-81160-CIV-SMITH/MATTHEWMAN

                                               )
  APPLE INC.,                                  )
                                               )
                        Plaintiff,             )
                                               )
                 v.                            )
                                               )
  CORELLIUM, LLC,                              )
                                               )
                        Defendant.             )
                                               )


                         THE UNITED STATES’ MOTION TO SEAL

         The United States, by and through its undersigned counsel, pursuant to Local Rule 5.4,

  moves for permission to file under seal the Emergency Motion by the United States to Stay the

  Further Deposition of Christopher Wade and for Additional Relief Related to Plaintiff’s Motion

  to Compel (ECF No. 342) (“Emergency Motion”), filed contemporaneously herewith. In the

  Emergency Motion, the United States explains that it recently became aware of Plaintiff Apple

  Inc.’s Motion to Compel Defendant Corellium, LLC to Produce Documents and Allow a 90-

  Minute Continuance of the Deposition of Christopher Wade, ECF No. 342 (the “Discovery

  Motion”), and the Court’s April 27, 2020 disposition of the Discovery Motion, which may

  implicate certain interests of the United States. The relevant portions of the Discovery Motion

  and related filings discussing those potential interests have themselves been sealed or redacted

  pursuant to the parties’ protective order. See, e.g., ECF Nos. 340, 358. Furthermore, the

  Emergency Motion explains that the United States has determined that the Discovery Motion

  implicates potential privileges and interests of the United States, which may independently
Case 9:19-cv-81160-RS Document 392 Entered on FLSD Docket 04/30/2020 Page 2 of 3



  warrant sealing certain information discussed in the Emergency Motion. However, in light of

  the expedited nature of the Emergency Motion and logistical difficulties arising from the

  COVID-19 pandemic, the United States has not yet had an opportunity to fully assess those

  interests. Thus, consistent with the established practice of the parties in litigating the Discovery

  Motion, and so as not to prejudice any equities of the parties or the United States while the

  United States completes its assessments of the matters at issue, the United States respectfully

  requests leave to file its Emergency Motion under seal until further order of the Court. The

  United States intends to file a partially-redacted version of the Emergency Motion on the public

  docket.

            The undersigned has conferred with counsel for the parties as to the relief requested.

  Corellium does not oppose, and Apple takes no position on, the requested relief.

  Dated: April 29, 2020                           Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ARIANA FAJARDO ORSHAN
                                                  United States Attorney
                                                  Southern District of Florida

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch

                                                    /s/ Serena M. Orloff
                                                  SERENA ORLOFF
                                                  S.D. Fla. Special Bar I.D. No. A5502652
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW, Room 12512
                                                  Washington, D.C. 20005
                                                  Tel: (202) 305-0167
                                                  Fax: (202) 616-8470
                                                  Email: serena.m.orloff@usdoj.gov

                                                     2
Case 9:19-cv-81160-RS Document 392 Entered on FLSD Docket 04/30/2020 Page 3 of 3



                                      Dexter A. Lee
                                     DEXTER A. LEE
                                     Assistant U.S. Attorney
                                     Fla. Bar No. 0936693
                                     United States Attorney’s Office
                                     99 N.E. 4th Street, Suite 300
                                     Miami, Florida 33132
                                     Tel: (305) 961-9320
                                     Fax: (305) 530-7139
                                     E-mail: dexter.lee@usdoj.gov
                                     Attorneys for the United States




                                        3
